ICJ_123_CertainProperty_LIE_DEU_2005-02-10_JUD_01_PO_04_FR.txt.                                                                           69



  DECLARATION DE M. LE JUGE AD HOC FLEISCHHAUER

[Traduction}

   Je souscris à la décision de la Cour de retenir la deuxième exception
préliminaire de l'Allemagne, ainsi qu'au raisonnement qui la motive, tel
qu'exprimé aux paragraphes 28 à 52 de l'arrêt. De cette décision de rete-
nir la deuxième exception préliminaire de l'Allemagne, il s'ensuit logique-
ment qu'il n'y a pas lieu pour la Cour d'examiner les troisième, qua-
trième, cinquième et sixième exceptions préliminaires «et qu'elle ne peut
se prononcer au fond sur les demandes du Liechtenstein» (arrêt, par. 53).
   J'ai toutefois certaines remarques à formuler sur les considérations qui
ont conduit la Cour à conclure qu' <dl existe un différend d'ordre juri-
diq ue» entre le Liechtenstein et l'Allemagne (arrêt, par. 25). D' emblée, je
voudrais faire observer que la conclusion de la Cour sur l'existence d'un
différend d'ordre juridique entre le Liechtenstein et l'Allemagne n'im-
plique bien évidemment pas que la position soutenue par le Liechten-
stein dans le cadre de ce différend soit d'une quelconque façon plus légi-
time que celle de l'Allemagne. Rien de tel ne saurait être inféré du libellé
de la décision, et la Cour n'était d'ailleurs pas appelée à se prononcer
sur ce point à ce stade de la procédure.
   Je ne puis m'associer en outre à la Cour lorsque celle-ci
     «note par ailleurs que la position adoptée par l'Allemagne dans le
     cadre de consultations bilatérales et dans la lettre du 20 janvier 2000
     émanant du ministre des affaires étrangères conforte l'affirmation
     selon laq uelle les revendications du Liechtenstein se sont heurtées à
     l'opposition manifeste de l'Allemagne et que cette dernière l'a
     reconn u» Ob id.) .
  J'estime que pareille formulation risque de fixer un seuil trop bas en
matière de détermination de l'existence d'un différend et, partant, de faire
hésiter les Etats qui y seraient pourtant disposés à s'engager sur la voie
du règlement paci fiq ue des différends.

                                   (Signé) Carl-August fLElSCHHAUER.




                                                                          67

